DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered. Claim 1 has been amended. Claims 1-9 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The written description is completely silent to a minimum elongation at break of 6%, as measured by ASTM D4975-14 as recited in claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites the limitations "the first bead and the second bead". There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending “the first bead and the second bead” limitations to read “the first triangular shaped bead and the second triangular shaped bead”.
Claims 2-9 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerinon et al. (US 2005/0230022 A1).
Regarding claim 1, Guerinon teaches a tire 1 comprising a tread 8, a single layer of reinforcement structure 2 – (construed a single ply), and a pair of right triangular shaped stacks 13 – (construed as a first triangular shaped bead and a second triangular shaped bead). The first right triangular shaped bead and the second right triangular shaped bead, are disposed such that the first right triangular shaped bead is located axially inward of the second right triangular shaped bead, wherein a radially inner end of the single layer of ply is secured between the first right triangular shaped bead 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First triangular shaped bead with base and tip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second triangular shaped bead with base and tip)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2-6, Guerinon further discloses the first triangular shaped bead is formed of two or three or more layers of reinforcement wires; and the second triangular shaped bead has a first end forming a base and a second end forming a tip, wherein the base is positioned radially outward of the tip; and the second triangular shaped bead is formed of two or three or more layers of reinforcement wires.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guerinon et al. (US 2005/0230022 A1), as applied to claim 1 above, in view of Ueda (JP 2005-199775 A – of record).
Regarding claim 7, Guerinon does not explicitly disclose the first triangular shaped bead has a radially outer end that is radially inward of the base of the second triangular shaped bead. However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Ueda discloses a tire configuration suitable for suppressing the deviation of the carcass layer at the time of manufacturing the tire and ensuring stable tire quality. The tire bead portion having substantially the same shape as the applicants bead configuration, see below.

    PNG
    media_image2.png
    211
    195
    media_image2.png
    Greyscale

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guerinon et al. (US 2005/0230022 A1), as applied to claim 1 above, and further in view of King et al. (US 2011/0174422 A1 – of record).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bead filler 20 of Guerinon be formed of a stiff material having a having a shear storage modulus G' measured at 1 % strain and 100°C according to ASTM D5289 ranging from 23 to 43 MPa; since King discloses a pneumatic tire being suitable for providing better subjective handling, subjective noise, and rolling resistance, see [0073], is configured to use a bead section comprising an apex – (corresponds to the claimed apex). And where it is common in the art to define hysteresis, or heat loss in terms of tan delta values at 100°C, as well as indicate a rubber stiffness by shear storage modulus (G’) values, see [0028]-[0029]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guerinon et al. (US 2005/0230022 A1), as applied to claim 1 above, and further in view of Tresoldi et al. (US 2010/0000652 A1 – of record).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first or second triangular shaped bead portions of Guerinon be formed from bead wires having a minimum elongation at break of 6%, as measured by ASTM D4975; since Tresoldi discloses a pneumatic tire being suitable for providing a light weight bead core, see [0001], is configured to use a bead section comprising a triangular shaped bead core, see FIG. 9(b) – (corresponds to the claimed triangular shaped bead). And where it is common measure the breaking load of each metal elongated element according to Standard ASTM D4975, see Table 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/28/2022 have been considered but are moot because the new ground of rejection does not rely 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.